ORDER

Richard Tao Investments, LLC appeals the grant of summary judgment in favor of Custom Insurance Services, Inc. and Ron Schneider on its petition for negligent procurement and negligent misrepresentation. We find that the trial court did not err in granting summary judgment in favor of Custom Insurance Services, Inc. and Ron Schneider on Richard Tao Investments, LLC’s claims of negligent procurement and negligent misrepresentation. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).